DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 6-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2021.

Claims 1-5 and 30 are pending in the present application and are under consideration in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Prakash (U.S. Pub. No. 2009/0198227), hereinafter “Prakash.”


a  catheter (shaft, #14, Fig. 1) configured  to  be  inserted  within  a  patient's  airway (“shaft 14 to be articulated along a curvilinear path and/or to be introduced through a scope (e.g. , bronchoscope” [0029]),  wherein  the  catheter comprises an antenna tip at a distal end of the catheter (antenna, #12, Fig. 1); and
a microwave generator (“microwave (MW) generator” [0024]; #22, Fig. 2) configured to  be  connected to the  catheter so as to emit microwave radiation from the antenna tip (“cord 20 is shown to couple microwave ablation device 10 to an electrosurgical generator 22” [0024]; Figs. 1 and 2)

Regarding claim 2, Prakash discloses a bronchoscope, wherein the catheter is configured for insertion into a working channel of the bronchoscope (“shaft 14 to be articulated along a curvilinear path and/or to be introduced through a scope (e.g. , bronchoscope” [0029]).

Regarding claim 3, Prakash discloses the antenna tip is configured to circumscribe an exterior perimeter of a lung nodule (“inner conductor 16 may be manipulated toward a desired treatment site (e.g., tumor 110 in FIG. 5) or to substantially surround the treatment site” [0030]; Fig. 5). 

Regarding claim 30, Prakash discloses a method (“a method of treating tissue” [0012]):
inserting a catheter (shaft, #14, Fig. 1) into a patient's airway (“shaft 14 to be articulated along a curvilinear path and/or to be introduced through a scope (e.g. , bronchoscope” [0029]), wherein the catheter comprises an antenna tip at a distal end of the catheter (antenna, #12, Fig. 1);
connecting a microwave generator (“microwave (MW) generator” [0024]; #22, Fig. 2) to the catheter so as to emit microwave radiation antenna tip (“cord 20 is shown to couple microwave ablation device 10 to an electrosurgical generator 22” [0024]; Figs. 1 and 2); and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

Claims 4-5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash as applied to claim 1 above, and further in view of Johnson et al. (U.S. Pub. No. 2002/0077627), hereinafter “Johnson.”

Regarding claim 4, Prakash may not explictly disclose the antenna tip is configured to be inserted into a lung nodule.
However, in the same field of endeavor of microwave ablation systems, Johnson teaches the antenna tip is configured to be inserted into a lung nodule (“treatment apparatus 10 configured to detect and treat a tumor mass 5″ in a target tissue site 5′ by sampling the impedance of the tissue mass and delivering energy or other ablative treatment to produce an ablation volume 5 av” Johnson, [0056]; “a distal end 16, one or more resilient members 18 positionable in lumens 13… Distal end 16 may be sufficiently sharp to penetrate tissue including fibrous and/or encapsulated tumor masses… one or more members 18 can be an energy delivery device or energy delivery member 18e” Johnson, [0057]; Figure 1 demonstrates energy delivery members, #18, inserted into tumor mass, #5” Johnson, Fig. 1; “all or a portion of resilient member 18 can be an energy delivery device or member 18 e… a microwave power source coupled to a microwave antenna providing microwave energy” Johnson, [0090]; “The method and apparatus provided herein are useful in treating cancerous tumors in organs and tissue throughout the body including but not limited to the liver, bone, breast, lung and brain.” Johnson, [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Prakash’s disclosure of a microwave ablation antenna with Johnson’s teaching of inserting the antenna into a tumor as it is known that as energy attenuates as distance increases within the tissue from the energy source as the emitted energy is absorbed by the tissue; therefore, inserting the antenna into the tumor mass provides localized ablation of the tumor mass 

Regarding claim 5, Prakash may not explictly disclose a second antenna tip at the distal end of the catheter.
However, in the same field of endeavor of microwave ablation systems, Johnson teaches a second antenna tip at the distal end of the catheter (“a distal end 16, one or more resilient members 18 positionable in lumens 13… one or more members 18 can be an energy delivery device or energy delivery member 18e” Johnson, [0057]; Figure 1 demonstrates a plurality of energy delivery members, #18, Johnson, Fig. 1; “all or a portion of resilient member 18 can be an energy delivery device or member 18 e… a microwave power source coupled to a microwave antenna providing microwave energy” Johnson, [0090]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Prakash’s disclosure of a microwave ablation antenna with Johnson’s teaching of a second antenna as it is known that providing a plurality of antenna’s allows for the antennas to “be configured to define a variety of shapes for sample volumes 5 sv including, but not limited to, a hemisphere, a sphere, an oval, a cone, pyramidal, a polyhedron or a tetrahedron.” (Johnson, [0063]), thereby providing localized ablation of the tumor mass by shaping the ablation zone to match the tumor mass; therefore, allowing for improved targeting of the tumor mass while minimizing damage to surrounding tissue as well as allowing for reducing the amount of power necessary to create an ablation volume that covers the entirety of the tumor mass.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The references cited on P.1 E and P.1 J – P.2 H of the PTO-892 disclose microwave treatment systems employing multiple antennas.
The references cited on P.1 C, K-L, P.2 A, C, E, and I-J of the PTO-892 disclose microwave treatment systems employing an antenna inserted into a treatment region such as a tumor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./             Examiner, Art Unit 3793                                                                                                                                                                                           
/MICHAEL J TSAI/             Primary Examiner, Art Unit 3785